DETAILED ACTION
This Office action is in response to the applicant’s amendments and remarks filed on 02/08/2022. This action is made FINAL.
	Claims 1-24 are pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner finds support for the amended limitations of claims 1, 4, 9, 12, 17, and 20 in at least Para. 19-23 of the original disclosure.

Regarding the rejection of claims 1-24 under 35 U.S.C § 112(b), the examiner finds that the amendment(s) to the claim(s) overcome the previous rejection. Accordingly, the previous rejections under 35 U.S.C § 112(b) are withdrawn.

Applicant’s arguments with respect to the rejection of claim(s) 1-24 under 35 U.S.C § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9, 11-13, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kanehara et al. US PG Publication 20190197886 (hereinafter Kanehara) in view of Kunz et al. US PG Publication 20200189463 (hereinafter Kunz) and Knuffke US PG Publication 20140278561 (hereinafter Knuffke). 
	Kanehara and Kunz were cited in a previous Office action.

Regarding claim 1, Kanehara discloses:
A computer-implemented method for generating a flood event warning for a flood prone location, the method comprising: [[Kanehara, Fig. 5, Fig. 7, Fig. 8A-8C, Fig. 10]]
identifying, by a server, a location in a database as a flood prone location; [[Kanehara, Para. 7, Para. 10, Para. 32, Para. 86] “An autonomous mobile object according to the present disclosure comprises…an obtainer configured to obtain surveyed place data, which is information about a surveillance target place…;” also, see [0010] “The surveillance target place may be a place (or point) on the road…The surveyed place data may specify a plurality of surveillance target places;” also, see [0032] “FIG. 4 shows an example of surveyed place data stored in a sever apparatus 200;” also, see [0086] “Examples of the surveillance target place include places that are liable to be flooded, such as places in an area below sea level or underpasses…”]
receiving data comprising at least location and sensor data associated with the flood prone location from one or more remote devices; [[Kanehara, Para. 15, Para. 47, Para. 78, Para. 104-105, Para. 110, Fig. 2] “The autonomous mobile object according to the present disclosure may further comprise an imaging unit configured to capture an image, and the information collector may send an image of the surveillance target place with the notice;” also, see [0047] “The surveillance command is a command that requires the autonomous vehicle 100 to survey a place to be surveyed (which will be hereinafter referred to as “surveillance target place”). Consequently, the autonomous vehicle 100 collects information when it passes through or by the surveillance target place while performing an operation according to the operation command. The collected information is sent to the server apparatus 200 and used for the purpose of maintenance and management of roads and/or management of operations of the autonomous vehicles 100;” also see [0078] “…the vehicle information management part 2021 (i.e. of server apparatus 200) receives positional information from the plurality of autonomous vehicles 100…;” also, see [0110] “While in the above-described case information is collected by only one information collection may be performed by a plurality of autonomous vehicles 100;” also see Para. 104-105 and Fig. 2]
causing a flood event warning to be activated in an instance in which the active flood event is identified. [[Kanehara, Para. 17, Para. 18, Para. 109] “The autonomous mobile object according to the present disclosure may further comprise a notifier configured to provide a notice indicating that there is a traffic trouble by a display device, when a condition that causes a traffic trouble is found in the surveillance target place,” wherein it is interpreted that a condition that causes a traffic trouble is an active flood event found in the surveillance target place (see Para. 10 and Para. 106); also, see [0018] “For example, a large-size display device provided on the vehicle body may be used to provide a notice indicating that there is a traffic trouble to succeeding vehicles. The notice may be a warning or a notification of the fact that the place is unpassable;” also, see [0109] “For example, in the case where the surveillance result received indicates that there is a traffic trouble at a certain place, the server apparatus 200 may notify a server apparatus of a road management organization in charge of management of that place (e.g. an expressway company, a national highway office, or a road management department of a local government) or a server apparatus of an information provider (e.g. an organization that provides traffic information) of that fact. This enables prompt actions to be taken at that place and drivers to be informed of the traffic trouble promptly.”]
But Kanehara does not explicitly disclose determining a flood confidence for the flood prone location based upon the data or identifying an active flood event for the flood prone location based upon the flood confidence.
However, Kunz teaches:
determining a flood confidence for the flood prone location based upon the data; [[Kunz, Para. 8] “The method may include determining a confidence value of the indication that standing water is at the location; and adjusting the operation of the vehicle upon the confidence value satisfying a threshold value.”]
identifying an active flood event for the flood prone location based upon the flood confidence; [[Kunz, Para. 66] Upon a confidence value being provided and satisfying a threshold confidence value, the vehicle, such as vehicle 100 may make take an action to respond to the standing water determined to be present on the surface of a roadway in the trajectory of the vehicle.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computer-implemented method for generating a flood event warning for a flood prone location disclosed by Kanehara to include the teachings of Kunz. The modification would have been obvious because it helps ensure that the warning is not a false alarm and prevents misrepresenting the road conditions to drivers. 
But the combination of Kanehara and Kunz does not explicitly teach wherein the location is identified as a flood prone location based at least on historical data.
However,--- Knuffke teaches:
identifying, by a server, a location in a database as a flood prone location, wherein the location is identified as a flood prone location based at least on historical data; [[Knuffke, Para. 27, Para. 30, Para. 32, Para. 39, Para. 11, Fig. 5] “Databases may be connected to a network which is connected to the webpage server 104. Such databases may comprise…historical flood data 110…;” also see [0030] “the flood risk website prompts the user to enter an address or other location information to identify a geographic area for which flood risk information is desired and the user enters an address or other information corresponding to a geographic area;” also see [0032] “Secondary databases may also contain information…such as…historical flooding data. In step 612, secondary risk values may be factored and scaled to determine secondary risk score;” also see [0011] “…a calculated risk score or rating for the address entered. The score may be displayed…as a relative score such as low, medium, Application locates address in Map Database and Displays and Image from that Database”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method taught by the combination of Kanehara and Kunz to include the teachings of Knuffke. The modification would have been obvious because “[t]here may be additional secondary factors which are difficult or impossible to determine from flood risk maps or other geographic data. To account for these types of secondary factors, historical data concerning past flooding may also be used to calculate flood risk. Such historical data may indicate the presence of other sources of flood risk not easily detectable using geographic database information,” (see Knuffke, Para. 39). Additionally, “[a]dditional embodiments of the invention may allow historical risk factors to be further weighted as a result of multiple prior floods…These further weighting factors may be implemented to improve the accuracy of a resulting risk score by taking into account multiple occurrences of past flooding or recent flooding that may be indicative of a developing trend,” (see Knuffke, Para 39).

Regarding claim 3, the combination of Kanehara, Kunz, and Knuffke teaches the method of claim 1 as outlined above.
Kanehara further discloses:
wherein identifying the flood prone location further comprises designating a location stored in the database as the flood prone location. [[Kanehara, Para. 112, Para. 133, Para. 86] “As above, in the system according to the first embodiment, the server apparatus 200 holds information about places on the road that need to be surveyed…;” also, see [0133] “While in the above-described embodiments, information about the predetermined surveillance target places is stored in the server apparatus 200 in advance, surveillance target places may be determined automatically. For example, the server apparatus 200 may automatically determine (i.e. designate) places where a traffic trouble can occur on the basis of map information (e.g. a road map or a topographic map) stored therein and add them to the list of the surveillance target places. The server apparatus 200 may hold data used to make this determination beforehand,” wherein it is interpreted that a condition that causes a traffic trouble is an active flood event found in the surveillance target place (see Para. 10 and Para. 106); also, see [0086] “Examples of the surveillance target place include places that are liable to be flooded, such as places in an area below sea level or underpasses…”]

Regarding claim 4, the combination of Kanehara, Kunz, and Knuffke teaches the method of claim 1 as outlined above.
Kunz further teaches:
wherein the received data further comprises images received from image capturing apparatus(es) of the one or more remote devices, and wherein identifying the active flood event comprises analyzing the images pursuant to an automatic image analysis technique. [[Kunz, Para. 44, Para. 49, Para. 62] “For example, the perception system 172 may include lasers, sonar, radar, cameras and/or any other detection devices that record data which may be processed by computing device 110;” also, see [0049] “A computing device of an autonomous vehicle, such as computing device 110 of vehicle 100, may analyze sensor data received from the perception system 172 to detect standing water;” also, see [0062] “In addition or alternatively, a machine learning model may be used to determine whether an image captured by the vehicle's camera sensors includes standing water.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computer-implemented method for generating a flood event warning for a flood prone location taught by the combination of Kanehara, Kunz, and Knuffke to include these additional teachings of Kunz. The modification would have been obvious because it provides a precise 

Regarding claim 5, the combination of Kanehara, Kunz, and Knuffke teaches the method of claim 4 as outlined above.
Kanehara further discloses:
triggering the one or more image capturing apparatus(es) to capture images of the flood prone location when the one or more remote devices are within a specified range of the flood prone location. [[Kanehara, Para. 103, Para. 104, Para. 105, Para. 86] “Now, the operation of the system in a case where an autonomous vehicle 100 under operation comes close to a surveillance target place will be described with reference to FIG. 7;” also, see [0104] “Firstly in step S21, it is determined whether or not the autonomous vehicle 100 is located close to a surveillance target place specified in the surveyed place data. In this case, a determination is made as to closeness to the surveillance target place. In cases where the target of surveillance is not a single location but a block, it may be determined whether or not the autonomous vehicle has entered that block;” also, see [0105] “Then, in step S22, sensing of the condition of the road is performed by a sensor associated with the surveillance target place. When sensing is performed in step S22, an image(s) of the surveillance target place on the road may be capture by the camera 106 at the same time;” also, see [0086] “The surveillance target place is a place that needs to be surveyed periodically for the reason that a trouble that prevents safe travel of vehicles can occur at that place. Examples of the surveillance target place include places that are liable to be flooded…”]

Regarding claim 9, claim 9 recites an apparatus having substantially the same limitations as claim 1 and thus is rejected on the same basis as claim 1 above.  
In addition, Kanehara teaches an apparatus comprising processing circuitry and at least one memory including computer program code instructions, the computer program instructions configured to, when executed by the processing circuitry, cause the apparatus to perform such functions of claim 1. [[Kanehara, Para. 74, Para. 76, Para. 77, Para. 89, Fig. 2] “The server apparatus 200 has a communication unit 201, a control unit 202, and a storage unit 203;” also, see [0076] “The control unit 202 is means for performing overall control of the server apparatus 200. The control unit 202 is constituted by, for example, a CPU (i.e. processing circuitry);” also, see [0077] “The control unit 202 includes as functional modules a vehicle information management part 2021, an operation command creation part 2022, and a road surveillance part 2023. These functional modules may be implemented by executing programs (i.e. instructions) stored in storage, such as a ROM (i.e. memory), by the CPU;” also, see [0089] “The storage unit 203 is means for storing information, which is constituted by a storage medium such as a RAM, a magnetic disc, or a flash memory;” also, see Fig. 2 wherein Server Apparatus 200 includes Control Unit 202 and Storage Unit 203]

Regarding claim 11, claim 11 recites an apparatus having substantially the same limitations as claim 3 and thus is rejected on the same basis as claim 3 above.

Regarding claim 12, claim 12 recites an apparatus having substantially the same limitations as claim 4 and thus is rejected on the same basis as claim 4 above.

Regarding claim 13, claim 13 recites an apparatus having substantially the same limitations as claim 5 and thus is rejected on the same basis as claim 5 above.
Regarding claim 17, claim 17 recites a computer program product having substantially the same limitations as claim 1 and thus is rejected on the same basis as claim 1 above. 
In addition, Kanehara teaches a computer program product comprising at least one non-transitory computer-readable storage medium having computer executable program code instructions therein, the computer executable program code instruction comprising program code instructions configured, upon execution, to perform such functions of claim 1. [[Kanehara, Para. 77, Para. 89] “The control unit 202 includes as functional modules a vehicle information management part 2021, an operation command creation part 2022, and a road surveillance part 2023. These functional modules may be implemented by executing programs stored in storage, such as a ROM, by the CPU;” also, see [0089] “The storage unit 203 is means for storing information, which is constituted by a storage medium such as a RAM, a magnetic disc, or a flash memory”]

Regarding claim 19, claim 19 recites a computer program product having substantially the same limitations as claim 3 and thus is rejected on the same basis as claim 3 above.

Regarding claim 20, claim 20 recites a computer program product having substantially the same limitations as claim 4 and thus is rejected on the same basis as claim 4 above.

Regarding claim 21, claim 21 recites a computer program product having substantially the same limitations as claim 5 and thus is rejected on the same basis as claim 5 above.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanehara in view of Kunz and Knuffke further in view of McGrath et al. US PG Publication 20110043377 (hereinafter McGrath).
Kanehara, Kunz, and McGrath were cited in a previous Office action. 

Regarding claim 2, the combination of Kanehara, Kunz, and Knuffke teaches the method of claim 1 as outlined above.
But the combination does not explicitly teach deactivating the flood event warning in an instance in which no active flood event is identified.
However, McGrath teaches:
deactivating the flood event warning in an instance in which no active flood event is identified. [[McGrath, Para. 42, Para. 71, Para. 75, Fig. 3] “The driving condition application 114 combines the map data 216 with the traffic, weather, and/or event data 202-214 to determine a risk of hazardous driving conditions. For example, the driving condition application 114 may combine the following attributes: …‘heavy precipitation’ and ‘low altitude’ indicating possible flooding;…These are just a few of the many combinations that the driving condition application 114 may evaluate to determine whether to generate a driving condition alert message 118;” also, see [0071] “Returning to FIG. 3, at block 306, the driving condition application 114 determines whether there is an alertable condition;” also, see [0075] “At block 306, the score or a scaled version of the score is then compared to a predetermined threshold. If the score is equal to or greater than the threshold, then at block 308 the driving condition application 114 provides a driving condition alert. After providing the driving condition alert, the method 300 returns to block 302 where the driving condition application 114 obtains additional data for evaluation. If the score is less than the threshold, the method 300 also returns to block 302. (i.e. does not output an alert or deactivates a previous alert) It is understood that other comparison rules may be used when comparing the score with a threshold (e.g., a score lower than a threshold results in providing an alert, the equal condition does not result in providing an alert). The driving condition application 114 may also use tests other than a threshold test to determine whether to provide a driving condition alert,” wherein, regardless of the comparison rules used when comparing the score with a threshold, the disclosure teaches outputting an alert when there is an alertable condition and also teaches not outputting an alert when there is not an alertable condition. Considering Para. 42, flooding is a possible condition; also, see Fig. 3 step 306]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computer-implemented method for generating a flood event warning for a flood prone location taught by the combination of Kanehara, Kunz, and Knuffke to include the teachings of McGrath. The modification would have been obvious because unnecessary alerts can distract a driver and/or cause them to miss other alerts that are important. Both situations would subject a driver to unsafe conditions.

Regarding claim 10, claim 10 recites an apparatus having substantially the same limitations as claim 2 and thus is rejected on the same basis as claim 2 above.

Regarding claim 18, claim 18 recites a computer program product having substantially the same limitations as claim 2 and thus is rejected on the same basis as claim 2 above.

Claims 6-7, 14-15, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kanehara in view of Kunz and Knuffke further in view of Modi et al. US PG Publication 20210063178 (hereinafter Modi). 
	Kanehara, Kunz, and Modi were cited in a previous Office action. 

Regarding claim 6, the combination of Kanehara, Kunz, and Knuffke teaches the method of claim 1 as outlined above. 

However, Modi teaches:
wherein causing the flood event warning to be activated comprises causing the flood event warning to be transmitted to the one or more remote devices for display in conjunction with a mapping or navigation system. [[Modi, Para. 36, Para. 42, Para. 45] “The exemplary system and methods for operation in the environment 100 may be operative to… determine high-risk areas 115 along with current weather, time of day…and other conditions such as flood zones and road conditions which may increase the likelihood of a traffic event and alert ADAS equipped vehicle operators to take appropriate actions,” wherein ADAS stands for “advanced driver-assistance system” according to the disclosure; also, see [0042] “The user interface 235 may be a user input device, such as a display screen, light emitting diode, audible alarm or haptic seat located in the vehicle cabin and accessible to the driver…The user interface may be operative to receive a user input regarding desired destination for generating a navigational route. The user interface maybe be operative to display the navigational route, upcoming portions of the navigational route, and upcoming turns and other vehicle maneuvers for the navigational route. Further, the user interface may be operative to provide a user prompt or warning indicative of an upcoming high-risk area, rerouting of a navigational route, presentation of an alternative route avoiding the high-risk area…;” also, see [0045] “In response to the received data, the processor 240 is next operative to compare the current route to the high-risk data to determine if the current route has an area of high-risk. If a high-risk area is determined, the processor 240 may be operative to calculate an alternate route to avoid the high-risk area. Alternatively, the processor 240 may be operative to generate a user alert to couple to the user interface 235 for display to the user.”]


Regarding claim 7, the combination of Kanehara, Kunz, Knuffke, and Modi teach the method of claim 6 as outlined above.
Kanehara further discloses: 
wherein the one or more remote devices comprise one or more vehicles, [[Kanehara, Para. 8, Para. 28] “The autonomous mobile object may be an autonomous vehicle;” also, see [0028] “As above, the present disclosure enables collection of information about the condition of the road by using autonomous vehicle.”] 
	Modi further teaches:
and wherein activating the flood event warning comprises causing a control signal to be transmitted to the one or more vehicles in order to deactivate autonomous driving of the one or more vehicles. [[Modi, Para. 5, Para. 36, Para. 54] “Disclosed herein are autonomous vehicle control system training systems and related control logic for provisioning autonomous vehicle control…;” also, see [0036] “The exemplary systems are operative to provide smart notifications to the ADAS equipped vehicle operators prompting them to take control of the steering wheel and other vehicle control systems in a high-risk area where driving conditions may not be safe even though the route itself may be ADAS enabled…The exemplary system may provide notifications to ADAS equipped vehicle drivers to take control as the vehicle 110 approaches the high-risk area 125,” wherein it is interpreted that prompting a vehicle operator to take control of the steering wheel and other vehicle controls systems is in an effort to end autonomous driving of the vehicle, and thus the smart notification is a control signal in order to deactivate autonomous driving of the vehicle; also, see [0054] “Alternatively, the processor 420 may be further operative to predict an advanced driving assistance system disengagement event in response to the data indicative of the high-risk area, to generate a user alert in response to the prediction and to couple the user alert to the user interface 430”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify computer-implemented method for generating a flood event warning for a flood prone location as taught by the combination of Kanehara, Kunz, Knuffke, and Modi to include these additional teachings of Modi. Doing so would prevent autonomous control of a vehicle when road conditions render autonomous driving unsafe.  

Regarding claim 14, claim 14 recites an apparatus having substantially the same limitations as claim 6 and thus is rejected on the same basis as claim 6 above.

Regarding claim 15, claim 15 recites an apparatus having substantially the same limitations as claim 7 and thus is rejected on the same basis as claim 7 above

Regarding claim 22, claim 22 recites a computer program product having substantially the same limitations as claim 6 and thus is rejected on the same basis as claim 6 above.

Regarding claim 23, claim 23 recites a computer program product having substantially the same limitations as claim 7 and thus is rejected on the same basis as claim 7 above.

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kanehara in view of Kunz and Knuffke further in view of Zhang et al. US PG Publication 20200191591 (hereinafter Zhang). 
	Kanehara, Kunz, and Zhang were cited in a previous Office action. 

Regarding claim 8, the combination of Kanehara, Kunz, and Knuffke teaches the method of claim 1 as outlined above. 
	But the combination does not explicitly teach wherein determining the flood confidence comprises determining a ratio of a number of images of the flood prone location that are identified to represent flooding at the flood prone location to a total number of images of the flood prone location.
	However, Zhang teaches:
determining a ratio of a number of images of the [road sign] prone location that are identified to represent [a road sign] at the [road sign] prone location to a total number of images of the [road sign] prone location. [[Zhang, Para. 8, Para. 28, Para. 40] “In some example embodiments, the road sign observation may comprise a positive road sign observation. The positive road sign observation may comprise location data and time information for the road sign at a vehicle location. In some example embodiments, the negative road sign observation may comprise data indicating absence of the road sign at the vehicle location. In some embodiments, the confidence score may comprise a ratio of a sum value of positive road sign observations and a sum value of all observations, wherein the sum value of all observations comprises a sum of positive road sign observations and negative road sign observations;” also, see [0028] “The user equipment 101 may also include an image capturing device, such as a camera for capturing the road signs…;” also, see [0040] “The sensor data from the different sensors installed in the user equipment 101 or the vehicle 201 may to accurately generate the road sign observations.”]
	While Zhang is not concerned with images of flooding at a flood prone location, Kunz teaches determining flood confidence based on images of the flood prone location and images of the flood prone location that are identified to represent flooding at the flood prone location [[Kunz, Para. 9] “The method may include capturing a camera image, including image data, of the area surrounding a vehicle, and inputting the image into a model to identify the location of the standing water. In some examples, upon identifying the location of the standing water by the model, increasing a confidence value, and adjusting the operation of the vehicle upon the confidence value satisfying a threshold value.”]
	Zhang is related to analysis of a road using vehicle sensors and thus is analogous art to Kanehara and Kunz.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang to determine a confidence score for flooding using the images of a flood prone location as taught by Kunz, instead of determining a confidence score for road signs using images of a road sign prone location. The modification would have been obvious because both road signs and flooding are tangible objects that may be captured by an image and also may be present on roads and impact vehicle navigation. One of ordinary skill in the art could have substituted images of the flood prone location for images of the road sign prone location to predictably obtain a flood confidence score result. 
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computer-implemented method for generating a flood event warning for a flood prone location taught by the combination of Kanehara, Kunz, and Knuffke to include the teachings of Zhang in order to determine a flood confidence. The modification would have been 

Regarding claim 16, claim 16 recites an apparatus having substantially the same limitations as claim 8 and thus is rejected on the same basis as claim 8 above.

Regarding claim 24, claim 24 recites a computer program product having substantially the same limitations as claim 8 and thus is rejected on the same basis as claim 8 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA A SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668